Citation Nr: 0710294	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from July 1941 to October 
1945 and from October 1951 to December 1952.  The veteran 
died on August [redacted], 2003.  The appellant is the widow of the 
veteran.

These matters come to the Board of Veterans' Appeals (Board) 
from a rating decision dated in February 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2003; the cause of the 
veteran's death as shown on the death certificate was 
Alzheimer's disease.    

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss which was rated as 
100 percent disabling from March 21, 2001, and tinnitus which 
was rated as 10 percent disabling from March 21, 2001.     

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.


5.  The veteran was not evaluated as being totally disabled 
from service-connected disability for 10 continuous years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. §§ 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board finds that the appellant has been afforded 
appropriate VCAA notice.  The RO provided a VCAA notice 
letter to the appellant in October 2003, prior to the initial 
adjudication of the claim.  The letter notified the appellant 
of the information and evidence that must be submitted to 
substantiate the claim for service connection for the cause 
of the veteran's death and a claim for DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  The letter notified the appellant of 
what information and evidence must be provided by the 
appellant and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claims to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3), 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the appellant was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  However, the Board notes that as 
discussed below, service connection for the cause of the 
veteran's death is not warranted.  Therefore, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot. 

The Board finds that the duty to assist has been met.  All 
available copies of the veteran's service medical records are 
associated with the claims file.  VA treatment records from 
the Northern California VA healthcare system dated from 
January 2001 to June 2003 are associated with the claims 
folder.  Treatment records from K.P. are associated with the 
claims folder.  In November 2003, the RO asked the appellant 
to provide the address of the N.P. Convalescent Home so that 
the RO could make an attempt to obtain these records.  In 
December 2003, the appellant responded that the N.P. 
Convalescent Home records were with the K.P. records.  The RO 
already requested and obtained the K.P. records.  The 
veteran's death certificate is associated with the claims 
folder.  An autopsy was not performed.    

The Board finds that all obtainable evidence identified by 
the appellant relative to the issue on appeal has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In short, the Board finds that 
VA has satisfied its duty to assist to the extent possible 
under the circumstances by obtaining evidence relevant to her 
claim.  38 U.S.C.A. §§ 5103 and 5103A.

The Board has considered the possibility of obtaining a 
medical examination and/or opinion that specifically 
addresses the issue of whether the cause of the veteran's 
death was in any way related to his military service.  See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim.  

However, in the circumstances of this case, there is no duty 
on the part of VA to obtain an opinion, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant 
has been advised of the need to submit competent medical 
evidence suggestive of a linkage between active service and 
the claimed disability (in this case, the veteran's death).  
The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the appellant under the VCAA, does not 
contain competent evidence to suggest that the veteran's 
death is related to his military service.  38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Service connection for cause of death

The appellant argues that service connection for the cause of 
the veteran's death is warranted.  The veteran died on August 
[redacted], 2003.  The cause of the veteran's death as shown on the 
death certificate was Alzheimer's disease.    

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss which was rated as 100 
percent disabling from March 21, 2001, and tinnitus which was 
rated as 10 percent disabling from March 21, 2001.  There is 
no competent evidence which establishes that a service-
connected disability caused or contributed to the Alzheimer's 
disease, which was the cause of the veteran's death, or that 
the cause of death was related to service.  

The record shows that the veteran separated from his second 
period of service in December 1952.  There is no evidence of 
treatment or diagnosis of Alzheimer's disease in service.  
Separation examinations in October 1945 and November 1952 
indicate that neurologic and psychiatric examinations were 
normal.  

Review of the record shows that dementia and possible 
Alzheimer's disease was detected in 2001, almost 50 years 
after service separation.  The veteran underwent a 
neuropsychological evaluation in May 2001.  The consultation 
report indicates that for the past two or three years, the 
veteran had a more marked decline involving short-term 
memory, word finding difficulties, and problems with 
instrumental activities of daily living.  The veteran 
underwent extensive neuropsychological testing.  The 
neurophysiologist concluded that the veteran had a mild 
degree of decline in essentially all neuropsychological 
domains assessed.  The neurophysiologist indicated that the 
veteran met the criteria for generalized dementia and given 
the veteran's age, the likelihood of Alzheimer's disease was 
quite high.  The VA treatment records dated in 2003 show that 
the veteran was treated for dementia.  An April 2003 VA 
treatment record indicates that the impression was moderately 
severe dementia, most likely Alzheimer's disease.  There is 
no competent evidence which establishes that the cause of 
death, Alzheimer's disease, is medically related to service.  

The appellant submitted some articles and information from 
the Internet and a pamphlet in support of her claim.  The 
articles and information pertain to Alzheimer's disease.  The 
pamphlet is entitled An Overview of Alzheimer's Disease and 
Related Dementia from the Alzheimer's Disease Association.  

The Court has indicated that medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition.  Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the claim."  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the 
treatise evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  Generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise is too general and inconclusive.  Mattern v. West, 
12 Vet. App. 222, 227 (1999)

In the present case, the articles submitted by the appellant 
do not provide any nexus between the Alzheimer's disease and 
the veteran's period of service or his service-connected 
disabilities which are hearing loss and tinnitus.  The 
articles only provide generic information about Alzheimer's 
disease.  In fact, the pamphlet from the Alzheimer's Disease 
Association indicates that scientists were still not certain 
what caused Alzheimer's disease.  The articles and 
information does not link the Alzheimer's disease any injury 
or disease in service or to a service-connected disability.  

The Board acknowledges the appellant's belief that the 
veteran's Alzheimer's disease may have manifested in service.  
However, the appellant's statements are not considered 
competent evidence sufficient to establish any such 
relationship.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the appellant is 
not shown, nor has she claimed, to be a medical professional, 
she is not competent to opine that the Alzheimer's disease is 
causally related to the veteran's service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The appellant has not submitted any 
medical evidence which supports her contentions. 

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between Alzheimer's 
disease, the veteran's cause of death, and the veteran's 
period of service including a disability or disease incurred 
in service.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318

As noted above, the appellant has also appealed the denial of 
DIC benefits pursuant to 38 U.S.C.A. § 1318.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  See 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003).

The veteran was awarded a total schedular rating for his 
service-connected bilateral hearing loss, effective March 21, 
2001.  The effective date of this rating corresponded to the 
effective date of his award of service connection for that 
disability.  He died in August 2003.  Thus, the Board finds 
that the veteran was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  As noted above, 38 U.S.C.A. § 1318 requires a 
disability be continuously rated totally disabling for a 
period of 10 or more years immediately preceding death in 
order for its benefits to be warranted  

The Board notes that the appellant has not argued that the 
veteran had previously applied for compensation but not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue 
of service connection, disability evaluation, or effective 
date.

She does appear to be arguing that the veteran was totally 
disabled due to his hearing since the 1970's, and that he 
should be considered as having been "entitled" to receive a 
total rating, even though no claim was filed at that time.  
In this regard, the Board notes that the interpretation of 38 
U.S.C.A. § 1318(b) by the courts of competent jurisdiction 
has evolved a great deal over the past decade.  A brief 
summary of the evolution is offered here to provide a better 
understanding the Board's decision.

In 1997, the Court held that, under 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22, a surviving spouse had the right to attempt to 
demonstrate that a veteran "hypothetically" would have been 
entitled to a different decision on a service-connection- 
related claim, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).

In Wingo v. West, 11 Vet. App. 307 (1998), the Court held 
that 38 C.F.R. § 3.22(a), as it existed then, permitted a 
showing of "hypothetically" entitlement to DIC where the 
veteran had never filed a claim for compensation.  In January 
2000, in response to Wingo, VA revised 38 C.F.R. § 3.22, to 
ensure that the regulation clearly expressed VA's 
interpretation of 38 U.S.C.A. § 1318, that is, that the award 
of DIC benefits depended on whether the veteran was receiving 
total disability compensation for the period of time required 
by 38 U.S.C.A. § 1318, or was entitled to receive the benefit 
but for clear and unmistakable error in the adjudication of a 
claim.

VA removed the ambiguous language that led to the Court's 
holding in Wingo about "hypothetical" entitlement as a basis 
for establishing DIC eligibility.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that revised 38 C.F.R. § 3.22 
constituted an interpretative rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix v. Gober, 225 F.3d 
1377 (Fed. Cir. 2000), was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106 (2000), were in 
conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) 
and 1318.  Id.  The Federal Circuit remanded the case for VA 
to undertake expedited rulemaking to explain the rationale 
for interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 
(2000).  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106.  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 (2003) provided the correct 
interpretation.   It held that VA could properly do so and 
had adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening -
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law at this time, and on the date 
on which the appellant's claim was received, is such that 
claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.

Accordingly, the Board finds that the appellant's argument 
that the veteran was totally disabled in the 1970's does not 
provide a basis on which to award DIC under 38 U.S.C.A. 
§ 1318, and the claim is denied due to the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted and the appeal is denied. 

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


